Title: From George Washington to Matthias Ogden, 7 April 1783
From: Washington, George
To: Ogden, Matthias


                        
                            Sir
                            Head Quarters 7th April 1783
                        
                        In Consequence of an Application from Major Barber in your behalf, & a Communication from him of the
                            Benefits & advantage you have in prospect from a Tour to france—considering also that the present Stage of the
                            War, may probably admit of your Absence from your military Duty, without Detriment; I have tho’t proper to signify to you
                            my Approbation of your intended Voyage, and to consent to your leaving this Continent for the purposes mentioned to
                            me—provided you first obtain the Liberty of Congress to sanctify your Absence—a measure which is indispensible. I am sir
                            Your most Obedient humble Servant
                        
                            Go: Washington
                        
                    